DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 17, 2021.  Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a pixel of an image sensor as claimed, comprising: a pinned photodiode (PPD) having a first terminal and a second terminal, the second terminal being coupled to a ground voltage; more specifically in combination with a switching device having first, second and third terminals, the first terminal of the switching device being coupled to the first terminal of the PPD, the second terminal of the switching device being coupled to a floating diffusion, and the third terminal of the switching device being coupled to a first enable signal and a second enable signal, the switching device being responsive to the first enable signal to transfer a first charge on the PPD to the floating diffusion, and responsive to the second enable signal to transfer a second charge on the PPD to the floating diffusion, the second enable signal being subsequent to the first enable signal; and an output circuit that outputs a first voltage that is based on the first charge on the floating diffusion and that outputs a second voltage that is based on the second charge on the floating diffusion, the first voltage corresponding to a time of flight of one or more detected photons and the second voltage corresponding to a greyscale image.
Claims 2-6 are allowed because of their dependency on claim 1.
In regards to claim 7, the prior art of record individually or in combination fails to teach an image sensor as claimed, comprising: an array of a plurality of pixels, at least one pixel comprising: a pinned photodiode (PPD); more specifically in combination with a switching device that is responsive to a first enable signal to transfer a first charge on the PPD to a floating diffusion, and responsive to a second enable signal to transfer a second charge on the PPD to the floating diffusion, the second enable signal being subsequent to the first enable signal; and an output circuit that outputs a first voltage that is based on the first charge on the floating diffusion and that outputs a second voltage that is based on the second charge on the floating diffusion, the first voltage corresponding to a time of flight of one or more detected photons and the second voltage corresponding to a greyscale image.
Claims 8-13 are allowed because of their dependency on claim 7.
In regards to claim 14, the prior art of record individually or in combination fails to teach an image sensor as claimed, comprising: an array of a plurality of pixels, at least one pixel comprising: a capacitive device; more specifically in combination with a switching device that is responsive to a first enable signal to transfer a first charge on the capacitive device to a floating diffusion, and responsive to a second enable signal to transfer a second charge on the capacitive device to the floating diffusion, the second enable signal being subsequent to the first enable signal; and an output circuit that outputs a first voltage that is based on the first charge on the floating diffusion and that outputs a second voltage that is based on the second charge on the floating diffusion, the first voltage corresponding to a time of flight of one or more detected photons and the second voltage corresponding to a greyscale image.
Claims 15-20 are allowed because of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed March 17, 2021, with respect to claims 1, 7, 8, 14 and 15 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878